Citation Nr: 1451570	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  07-18 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent from November 1, 2008 to June 28, 2014 and in excess of 40 percent thereafter for a lumbar strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1984 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in January 2011.  A transcript is of record.

This claim was previously before the Board in November 2010 and June 2011, at which time the Board remanded it for additional development.  In a January 2013 decision, the Board denied entitlement to an initial evaluation in excess of 20 percent from November 1, 2008 for a lumbar strain.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a December 2013 Order, the Court granted the motion, vacated the Board's January 2013 decision as it pertained to this period, and remanded this case to the Board for readjudication.  

This claim was again before the Board in May 2014, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.  In a September 2014 rating decision, the Appeals Management Center increased the evaluation to 40 percent effective June 28, 2014.


FINDINGS OF FACT

1.  From November 1, 2008 to June 28, 2014, the lumbar strain was manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, and there was not ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during any 12 month period.

2.  From June 28, 2014, the lumbar strain has not been manifested by ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during any 12 months.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent from November 1, 2008 to June 28, 2014 and in excess of 40 percent thereafter for a lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

This claim arises from disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service treatment records, VA treatment records and private treatment records.  The Veteran was also provided with a VA examination in June 2014, the report of which has been associated with the claims file, and the examiner provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.  


II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides that a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, a rating of 20 percent is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A rating of 40 percent is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum rating of 60 percent is warranted where the evidence reveals incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2014).

The Veteran had a VA Examination in November 2008 at which he reported daily pain that he rated as 3 to 4 out of 10 with flare-ups every three weeks that increased the pain level to nine.  The flare-ups lasted up to two weeks.  The pain was worse with standing and better with sitting and bending over.  The Veteran could walk for about 30 minutes or one mile before having to sit and rest.  He worked in maintenance, and his back affected his ability to do his job and activities of daily living.

On examination there was tenderness to the spine.  Forward flexion was to 45 degrees with pain at 30 degrees and extension was to 10 degrees without pain.  Left and right lateral flexion and rotation were to 20 degrees without pain.  The examiner noted that the results were similar on repetitive testing.  X-rays from May 2008 showed good alignment with good preservation of disc space.  The examiner diagnosed the Veteran with a lumbar strain and neurogenic claudication.  It was noted that the Veteran could have spinal cord or nerve root compression that was not seen on x-rays, and it was conceivable that pain could further limit the Veteran's function.  However, this could not be expressed in terms of additional limitation of motion because it could not be determined with any degree of medical certainty.

At December 2008 VA physical therapy treatment the Veteran complained of chronic, dull aching low back pain that was rated as 2 out of 10 and got as high as 9 out of 10 with radiation.  It was noted that range of motion was limited due to severe pain during movement.  June 2009 VA treatment records state that the Veteran had back pain but that there had been improvement.  The Veteran testified at the January 2011 Board hearing that his low back was in constant pain and that when he sat at work there was radiating pain.   

The Veteran had a VA examination in July 2011 at which he rated his pain as 8 out of 10.  It increased to 10 out of 10 during flare-ups, which occurred five times a week and lasted all day.  Prolonged standing and sitting made flare-ups worse.  He could walk for 15 minutes or 50 feet before having an increase in pain.  The Veteran had not been on bed rest in the past 12 months.  He continued to work in maintenance, and his back affected him at work and in activities in daily living.

On examination forward flexion was to 45 degrees with pain at 10 degrees, extension to 30 degrees with pain throughout, and left and right lateral flexion and rotation to 30 degrees with pain throughout.  Range of motion was unchanged with repetitive testing.  X-rays did not show kyphosis, lordosis, or loss of disc space or vertical height.  The examiner felt that the limitations were secondary to pain and not to excessive fatigability, incoordination, or weakened movement.  The Board notes that the examiner indicated the lumbar strain would not limit sedentary employment, but acknowledged the Veteran had pain on sitting.  Thus, the examiner evidently judged the level of pain was not significant.  

At October 2011 VA treatment the Veteran was fitted for a back brace due to pain.  The Veteran reported at May 2012 VA psychiatric treatment that his back was hurting.  At May 2012 primary care treatment the Veteran also reported back pain.

The Veteran underwent another VA examination on June 28, 2014 at which he was diagnosed with a lumbosacral strain and IVDS.  He did not report flare-ups that impacted the function of the thoracolumbar spine.  On examination range of motion was forward flexion to 30 degrees, extension to 5 degrees, and left and right lateral flexion and rotation to 10 degrees with pain at the end of the ranges.  There was no reduction on repetitive testing.  The examiner felt that the Veteran had had incapacitating episodes of a total duration of at least four weeks but less than six weeks during the past 12 months.  There was not ankylosis of the spine.  The examiner noted that the Veteran's back pain was debilitating and that range of motion was "exquisitely limited" due to pain.

The evidence does not support an evaluation in excess of 20 percent prior to June 28, 2014 for his lumbar strain.  At the November 2008 and July 2011 VA examinations forward flexion of the thoracolumbar spine was 45 degrees.  In addition, the record did not show ankylosis of the thoracolumbar spine.  Therefore, the Veteran did not qualify for a 40 percent evaluation, the next highest under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  The record also does not show incapacitating episodes with a total of at least 4 weeks, and the July 2011 examiner specifically noted that there had not been bed rest.  Therefore, prior to June 28, 2014, the Veteran did not qualify for a 40 percent evaluation for IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The Board also finds that the evidence of record from November 1, 2008 to June 28, 2014 does not support a conclusion that the Veteran has radiculopathy, or that he has any other objective neurological symptoms related to his low back, that may be separately rated.  The Veteran is thus not entitled to an increased rating for his low back disability based upon consideration of any other neurologic residuals because there are no independently ratable neurologic residuals shown or diagnosed by the treating and examining providers from November 1, 2008 to June 28, 2014.  The July 2011 VA examiner specifically found that the pain was not characteristic of a radicular pattern.  It is also noted that a 10 percent evaluation was in effect for left lower extremity radiculopathy for this period.

Regarding the period from June 28, 2014 the Veteran does not support an evaluation in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine because the record does not show ankylosis of the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  In addition, the June 2014 examiner noted that in the past 12 months the Veteran had had incapacitating episodes of a total duration of 4 to 6 weeks.  Therefore, he does not qualify for an evaluation of 60 percent for IVDS because there had not been incapacitating episodes of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  In addition, the Veteran had separate 10 percent evaluations for lower extremity radiculopathy that were in effect from June 28, 2014.  The June 2014 examiner found that there was mild radicular pain, paresthesia and numbness in both lower extremities.  Therefore, the Veteran does not qualify for an evaluation in excess of 10 percent for the bilateral sciatic radiculopathy because it was not moderate in severity.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).

The next question is whether an additional rating should be given for functional loss due to pain under 38 C.F.R. § 4.40 (including pain on use or during flare-ups) and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  These regulatory provisions must be considered in cases involving joints rated on the basis of limitation of motion.  See De Luca  v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

There is no showing that the functional loss of the Veteran's thoracolumbar spine warrants a higher rating.  At the November 2008 VA examination there was some pain on repetitive motion and the examiner felt that pain could further limit function.  However, there was no reduced range of motion on repetitive testing. The VA treatment records and hearing testimony indicate that the Veteran had back pain, although in June 2009 it was noted that there had been some improvement.  While the July 2011 examiner noted limitations due to pain, the examiner felt that there was not excessive fatigability, incoordination, or weakened movement.  Therefore, from November 1, 2008 to June 28, 2014 an evaluation excess of 20 percent for the lumbar strain was not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.  

The June 2014 VA examiner noted that the Veteran's limitation of motion was severe but did not get worse with repetitive motion.  The examiner also did not feel that there was functional loss and/or functional impairment of the thoracolumbar spine.  While, the examiner also noted exquisite limitations due to pain, the Board finds that this is accounted for in the 40 percent evaluation due to the lack of additional functional loss on repetitive use.  Therefore, under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca, an evaluation in excess of 40 percent from June 28, 2014 is not justified.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
 
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's lumbar spine disability picture as described in his statements to various medical examiners and providers and hearing testimony.  In addition, none of the Veteran's service-connected disabilities taken together, major depressive disorder, gastroesophageal reflux disease, lumbar strain, scars, plantar fasciitis, arthritis of the cervical spine, left knee chondromalacia, angle recession glaucoma, lower extremity sciatic radiculopathy, and numbness on the left side of the face due to surgery, are shown to have caused marked interference with employment or frequent periods of hospitalization.  The rating criteria are therefore adequate, and referral for consideration of an extraschedular rating is not warranted.

The Board also has considered whether the Veteran is entitled to additional "staged" ratings for his service-connected lumbar strain.  Based upon the record, at no time during the claims period has the disability on appeal been more disabling than as currently rated under the present decision of the Board. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The July 2011 VA examination report indicated that the Veteran was working in maintenance.  The June 2014 VA examiner indicated that the limitations in motion would impact the Veteran's ability to work, the examination report did not indicate that the Veteran was unemployable.  Therefore, there is no evidence of unemployability, and further consideration of a TDIU is not warranted.  See id., citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  
  
Because the evidence preponderates against the claim of an evaluation in excess of 20 percent from November 1, 2008 through June 28, 2014 and in excess of 40 percent thereafter for a lumbar strain, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

An initial evaluation in excess of 20 percent from November 1, 2008 through June 28, 2014 and in excess of 40 percent thereafter for a lumbar strain is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


